Order entered on or about January 8, 1969, in this personal injury action, denying motion for change of venue to Sullivan County pursuant to CPLR 510 *769(subd. 3) unanimously reversed on the law and facts and in the exercise of discretion, and the motion granted, without costs and without disbursements. (Kulock v. Kiamesha Concord, 28 A D 2d 660; Goldman v. Weisman, 23 A D 2d 634; Lada v. Cester, 22 A D 2d 642; Police Benevolent Assn. v. Post-Standard Co., 20 A D 2d 523; Watertown Estates Corp. v. Griffin Roofing, 18 A D 2d 766; Fisher v. Rothrum, 9 A D 2d 734; Slavin v. Whispell, 5 A D 2d 296; Edwards v. Lewin, 284 App. Div. 28.) Concur — Capozzoli, J. P., Tilzer, McGivern, Nunez and McNally, JJ.